t c memo united_states tax_court richard david czepiel petitioner v commissioner of internal revenue respondent docket no filed date richard david czepiel pro_se carmino j santaniello for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioner's federal_income_tax tax for in the amount of dollar_figure the issues remaining for decision are is petitioner required to include in his gross_income for the distributions that he made during that year from his individual_retirement_accounts ira's we hold that he is is petitioner liable for the 10-percent additional tax under sec_72 with respect to the distributions referred to above we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner richard david czepiel mr czepiel who was born on date resided in holyoke massachusetts at the time the petition was filed mr czepiel married kathleen marie quinlan ms czepiel on date during their marriage they had two children sean and ryan on date the probate and family trial_court for the commonwealth of massachusetts family court entered a judgment of divorce nisi divorce judgment which dissolved the marriage of mr czepiel and ms czepiel in the divorce judg- ment the family court inter alia ordered a ms czepiel to convey to mr czepiel all of her right title and interest in ‘unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure certain real_property in which they and their two children had been living prior to their divorce marital residence and b mr czepiel to assume and pay the existing mortgage loan on that property ms czepiel to retain her two ira accounts a mr czepiel to retain a certain automobile and b ms czepiel to execute any documents necessary to have the title to that automobile solely in mr czepiel's name and mr czepiel to pay to ms czepiel the sum of twenty-nine thousand dollar_figure dollars as a further division of marital property in date the total equity in the marital residence was approximately dollar_figure which represented less than percent of its fair_market_value at that time at that time mr czepiel was several months behind in his mortgage loan payments on the marital residence which resulted in threats of foreclosure by the mortgage loan holder he had exceeded the credit limit on each of his credit cards and he was unable to borrow against the marital residence the only funds available to petitioner in date consisted of approximately dollar_figure on deposit in two tra's that he maintained at baybank the foregoing financial situation with respect to mr czepiel did not change over the period date through date on date mr czepiel filed a motion for clar- ification of the divorce judgment and to amend that judgment with respect to child_support the family court denied that motion on date on date ms czepiel filed with the family court a complaint against mr czepiel for contempt in that complaint ms czepiel alleged that mr czepiel had not obeyed the divorce judgment in that he had failed to pay her the sum of dollar_figure as a division of marital assets as ordered by that judgment on date after a hearing the family court issued a temporary order on contempt in that order the family court found that mr czepiel was guilty of contempt of court for having willfully failed and refused to obey the divorce judgment in that he neglected and refused to pay dollar_figure to ms czepiel as a division of marital assets that temporary order on contempt directed mr czepiel to pay ms czepiel the sum of dollar_figure on or before date and continued the hearing with respect to mr czepiel's contempt until that date on date mr czepiel filed another motion with the family court for clarification of the divorce judgment in which he asked inter alia that the family court break down the dollar_figure division of marital property to specify the amount taken as equity in the house marital residence on date the family court denied that motion as it pertained to that request on date after a hearing the family court issued another temporary order on contempt in that order the family court found that mr czepiel was guilty of contempt of court for having willfully failed and refused to obey the divorce judgment in that he neglected and refused to pay the sum of dollar_figure as a division of marital assets that temporary order on contempt directed mr czepiel to pay that sum to ms czepiel's attorney on or before p m on date and indicated that in the event that mr czepiel failed to comply with that order the family court would impose sanctions of dollar_figure per day that order also continued the hearing with respect to mr czepiel's contempt until date on date in an effort to comply partially with the family court's order mr czepiel directed baybank to transfer dollar_figure from his ira account no ira and dollar_figure from his ira account no ira to ms czepiel's ira at fleet bank ms czepiel refused the two transfers from mr czepiel's ira's at baybank because she believed that those transfers did not constitute cash payments and would be taxable to her when she withdrew the funds from her ira at fleet bank on date ms czepiel filed a motion to enforce the contempt judgment against mr czepiel and to impose fines on him ms czepiel's motion in that motion ms czepiel indicated that mr czepiel refused to comply with the divorce judgment and instead attempted to transfer funds from his ira's to her ira in ms czepiel's motion ms czepiel asked the family court to order mr czepiel to pay by certified check or money order by p m on date the sum of dollar_figure to which she was entitled under the divorce judgment ms czepiel also requested that the family court impose daily fines of dollar_figure as previously established in the temporary order on contempt issued by the family court on date the family court granted ms czepiel's motion on date on date after a hearing the family court issued a temporary order on contempt in that order the family court found that mr czepiel failed to pay the sum of dollar_figure pursuant to the court's temporary order of contempt issued on date imposed sanctions on mr czepiel in the amount of dollar_figure directed him to pay ms czepiel's attorney a total of dollar_figure increased amount awarded to ms czepiel by p m on date and indicated that in the event that mr czepiel failed to comply with the foregoing orders it would issue a capias for his arrest and incarceration on date mr czepiel prepared and submitted to baybank an ira withdrawal form with respect to ira in that form mr czepiel directed baybank to withdraw dollar_figure from that tra and to mail a check in the amount of that withdrawal to mr czepiel's home address the reason checked by mr czepiel in the ira withdrawal form with respect to his requested withdrawal of dollar_figure from ira was premature_distribution distribution before age and not disabled or taking substantially equal instalments over life expectancy on date baybank complied with mr czepiel's request withdrew dollar_figure from ira and mailed him a check for that amount on the same day mr czepiel gave ms czepiel's attorney dollar_figure mr czepiel at- tempted to withdraw dollar_figure from ira in order to pay the tax due on the premature withdrawal from ira and to pay the excess if any to ms czepiel however petitioner did not succeed in withdrawing those funds from ira because they were lost elec-- tronically which resulted in delays in family court proceedings on date mr czepiel filed a motion with the family court for reconsideration of division of assets in that motion mr czepiel asked that the dollar_figure further division of assets be broken down as dollar_figure cash and dollar_figure as a transfer of tra's on date the family court denied mr czepiel's motion also on date mr czepiel filed a motion with the family court for reconsideration and elimination of the dollar_figure in sanctions that that court had imposed on him the family court denied that motion as of date mr czepiel still had not paid ms czepiel dollar_figure of the dollar_figure increased amount awarded to ms czepiel consegquently on that date the family court issued a capias ordering mr czepiel's arrest on date mr czepiel filed a motion with the family court for instructions regarding how to divide marital property under the divorce agreement in that motion mr czepiel in- dicated that there is no cash money in the divorce to divide and pay my wife dollar_figure please issue a court order on how i can pay the dollar_figure i need to know what to do to accomplish this i need specific instructions on date the family court denied mr czepiel's motion on date after hearing the family court issued a judgment of contempt in which it found mr czepiel guilty of contempt of court for having willfully failed and refused to obey the divorce judgment in that he neglected and refused to pay ms czepiel the balance of dollar_figure as a division of marital assets the family court ordered in that judgment that mr czepiel be incarcerated in the hampden county jail in ludlow massachusetts until he purged himself of his contempt by payment of dollar_figure on the same date mr czepiel was arrested at the courthouse in springfield massachusetts and immediately transported to and incarcerated in that facility on date while mr czepiel was incarcerated he withdrew dollar_figure from ira which baybank paid_by issuing a check to him in that amount on date mr czepiel transferred the dollar_figure that he withdrew from ira to ms czepiel's attorney consequently on date the family court ordered pe- titioner's release from jail baybank charged mr czepiel a fee premature withdrawal fee in the amount of dollar_figure for his having made premature distributions from his ira's baybank charged that fee against the balances in those ira's the internal_revenue_service did not receive petitioner's tax_return for until date in that return petitioner included in his gross_income dollar_figure of wages but did not include therein any portion of the amounts totaling dollar_figure that were distributed from his ira's during that year ira_distributions in the notice_of_deficiency notice issued to petitioner for respondent determined inter alia that petitioner failed to include in his gross_income dollar_figure which was dis- tributed from his ira's during that year and that he is liable respondent determined in the notice and the parties stipu- lated and contend on brief that petitioner's ira_distributions during totaled dollar_figure we disagree on the record before us we have found that petitioner's ira_distributions consisted of the dollar_figure which he withdrew from ira the dollar_figure which he withdrew from ira and the dollar_figure which was withdrawn from his tra's to pay the premature withdrawal fee which baybank charged mr czepiel and that those distributions totaled dollar_figure see 93_tc_181 -- - for the 10-percent additional tax under sec_72 with respect to that amount opinion petitioner bears the burden of proving that the determina- tions in the notice are erroneous see rule a 290_us_111 we first consider whether the ira_distributions are in- cludible in petitioner's gross_income for petitioner contends that they are not in support of that contention petitioner argues that there was gross negligence by the family court and my ex-wife's lawyer that caused the money to be removed from the ira this was a forced withdrawal thi sec_1s a qdro in substance p payment was made directly to spouse recipient ex-wife did not put distribu- tion in a qualified_plan ex-wife should be subject_to tax for not putting it in a qualified_plan no liability for petitioner- sec_402 a now sec_402 e a state an exception to this general_rule an alternate_payee who is a wife or former wife of the plan participant shall be treated as the distrubutee of any distri- bution made to such payee under a qdro reproduced literally petitioner appears to be arguing that the divorce judgment is a gualified domestic_relations_order qdro as defined in sec_414 because the family court in effect ordered him to satisfy the increased amount awarded to ms czepiel by making the tra distributions since the only funds available to him in date to pay that amount consisted of approximately dollar_figure on deposit in his ira's respondent counters that the divorce judgment is not a qdro and that petitioner's reliance on sec_402 a misplaced we agree with respondent the provision requiring a taxpayer to include in gross_income an amount_paid or distributed from an ira is sec_408 that section provides in general --except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 the term individual_retirement_plan in sec_408 d includes an ira see sec_7701 a a sec_402 a on which petitioner relies does not operate as an exception to sec_408 only an exception 5-even if it did on the record before us we find that petitioner has failed to establish that the divorce judgment gualifies as a qdro as defined in sec_414 provided in sec_408 may change the result mandated by sec_408 see sec_408 thus unless an ex- ception in sec_408 applies in the instant case petitioner must include the ira_distributions in his gross_income for the only exception to sec_408 that might apply in the present case is sec_408 which provides transfer of account incident_to_divorce ---the transfer of an individual's interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an in- dividual retirement account of such spouse and not of such individual thereafter such account or annuity for purposes of this subtitle is to be treated as maintained for the benefit of such spouse in order for the exception in sec_408 to apply in the instant case inter alia there must have been a transfer of petitioner's interest in his ira's to ms czepiel his former spouse petitioner did not transfer all or a portion of his interest in his ira's to ms czepiel he received distributions from those ira's and paid the funds distributed to him from those ira's to ms czepiel another requirement that must be satisfied in order to come within the exception to sec_408 provided in sec_408 is that the transfer of an individual's interest in an ira must be made under a divorce or separation agreement de- scribed in sec_71 a although the divorce judgment of the family court qualifies as a divorce or separation agreement described in sec_71 a that judgment did not order petitioner to transfer all or a portion of his interest in his tra's to ms czepiel the divorce judgment of the family court ordered petitioner to pay ms czepiel the sum of twenty-nine thousand dollar_figure dollars as a further division of marital property on the record before us we find that the petitioner has failed to establish that the ira_distributions are to be excluded from his gross_income for we next consider whether petitioner is liable for the percent additional tax under sec_72 early withdrawal tax with respect to the ira_distributions sec_72 provides imposition of additional tax --if any tax- payer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount egual to percent of the portion of such amount which is includible in gross_income a gualified retirement_plan includes an ira see sec_4974 according to petitioner the early withdrawal tax does not apply because the ira_distributions are not includible the record contains no evidence regarding the amounts that mr czepiel contributed to his ira's in his gross_income for we reject that contention we have found that those distributions are includible in peti- tioner's gross_income for that year as we understand it petitioner argues in the alternative that he is not liable for the early withdrawal tax with respect to the ira_distributions because the family court in effect required him to make those distributions in order to pay the increased amount awarded to ms czepiel and he therefore made those distributions involuntarily in support of his alternative position petitioner relies on 89_tc_287 and murillo v commissioner tcmemo_1998_13 affd without published opinion on other issues 166_f3d_1201 2d cir respondent counters that there are no statutory ex- ceptions to the early withdrawal tax which apply in the instant case and that the cases relied on by petitioner are distinguish- able from the present case and therefore are not controlling here we first address whether there are any statutory exceptions in sec_72 to the early withdrawal tax which apply here on the record before us we find that petitioner has failed to show that any such statutory exceptions apply so as to preclude imposition of the early withdrawal tax with respect to the ira_distributions we turn now to petitioner's reliance on larotonda v com- missioner supra and murillo v commissioner supra we find those cases to be distinguishable from the present case and petitioner's reliance on them to be misplaced in larotonda the commissioner of internal revenue com-- missioner assessed a tax_deficiency against the taxpayer and thereafter levied upon his retirement_plan which was a so-called keogh_plan see larotonda v commissioner supra pincite the commissioner argued that the taxpayer's gross_income included the levied funds and that the early withdrawal tax imposed by former sec_72 b applied to those funds see id pincite we held that although the levied funds were includible in the taxpayer's gross_income the early withdrawal tax did not apply with respect to those funds see id pincite we examined the legislative_history behind former sec_72 b and concluded that congress intended to prevent the voluntary tax- motivated withdrawal of funds by taxpayers prior to retirement age id pincite we found on the record in larotonda that no such voluntary tax-motivated withdrawal of funds occurred see id and that to the contrary the funds were withdrawn pursuant to respondent's levy an involuntary act without any active_participation id by the taxpayer in murillo v commissioner supra the taxpayer entered into a plea agreement as a result of having been indicted for various financial crimes ina related civil_proceeding a decree of forfeiture was issued pursuant to u s c sec_981 which required the taxpayer to forfeit his funds on deposit ina variety of accounts including certain ira's see id although the taxpayer included the funds forfeited from his ira's as gross_income in his tax_return he did not report in that return that he was liable for the early withdrawal tax with respect to those funds see id we held on the record presented to us in murillo that larotonda v commissioner supra was controlling we indicated in murillo that the decree of forfeiture not only triggered but was itself the event which constituted the ira withdrawals moreover petitioner herein neither re- ceived nor had control of the use of the ira distribu- tions id consequently we held in murillo that the taxpayer was not liable for the early withdrawal tax see id in larotonda v commissioner supra the commissioner's levy triggered the taxable_event without any active_participation by the taxpayer and we were concerned that congress did not intend the additional tax under former sec_72 to apply to such a situation in murillo v commissioner supra the decree of forfeiture that forfeited to the united_states inter alia the taxpayer's ira accounts not only triggered but was itself the event which constituted the ira withdrawals in contrast in the present case the ira_distributions were not made without any active_participation by petitioner petitioner initiated received and controlled the withdrawals from his ira's which he used to pay ms czepiel the sum of dollar_figure which the family court ordered him to pay her and the additional distribution from petitioner's ira's of dollar_figure was made by baybank in order to pay that bank's fee for mr czepiel's having made those premature withdrawals on the record before us we find that petitioner has failed to show that the early withdrawal tax does not apply to the ira_distributions totaling dollar_figure to reflect the foregoing and the concessions of the parties decision will be entered under rule we have considered all of the contentions and arguments of petitioner that are not addressed herein and find them to be without merit and or irrelevant
